



SPROUT SOCIAL, INC.
2019 CLASS B INCENTIVE AWARD PLAN


RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND RESTRICTED STOCK UNIT AGREEMENT


Sprout Social, Inc., a Delaware corporation (the “Company”), pursuant to its
2019 Class B Incentive Award Plan, as amended from time to time (the “Plan”),
hereby grants to the holder listed below (“Participant”) the number of
Restricted Stock Units set forth below (the “RSUs”). The RSUs are subject to the
terms and conditions set forth in this Restricted Stock Unit Grant Notice (the
“Grant Notice”), the Restricted Stock Unit Agreement attached hereto as Exhibit
A (the “Agreement”) and the Plan, each of which is incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in the Grant Notice and the Agreement.
Participant:
 
Grant Date:
 
Number of RSUs:
 
Type of Shares Issuable:
Class B Common Stock
 
The RSUs shall be vested in full as of the Grant Date.

By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement and the Grant Notice. Participant has
reviewed the Agreement, the Plan and the Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing the Grant
Notice and fully understands all provisions of the Grant Notice, the Agreement
and the Plan. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, the Grant Notice or the Agreement.


SPROUT SOCIAL, INC.
PARTICIPANT
By:
            
By:
            
Print Name:
 
Print Name:
 
Title:
 
 
 
 
 
 
 
 
 
 
 




EXHIBIT A
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE
RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the number of RSUs set forth in the Grant Notice.
ARTICLE I.
GENERAL
Section 1.1    Defined Terms. Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan or the Grant Notice. For purposes
of this Agreement,
(a)    “Cause” shall mean, unless such term or an equivalent term is otherwise
defined by any employment agreement or offer letter between a Participant and a
Participating Company, any of the following: (i) the Participant’s theft,
dishonesty, willful misconduct, breach of fiduciary duty for personal profit, or
falsification of any Participating Company documents or records; (ii) the
Participant’s material failure to abide by a Participating Company’s code of
conduct or other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct); (iii) the Participant’s
unauthorized use, misappropriation, destruction or diversion of any tangible or
intangible asset or corporate opportunity of a Participating Company (including,
without limitation, the Participant’s improper use or disclosure of a
Participating Company’s confidential or proprietary information); (iv) any
intentional act by the Participant which has a material detrimental effect on a
Participating Company’s reputation or business or which brings the Participant
into widespread public disrepute; (v) the Participant’s repeated failure or
inability to perform any reasonable assigned duties after written notice from a
Participating Company of, and a reasonable opportunity to cure, such failure or
inability; (vi) any material breach by the Participant of any employment or
service agreement between the Participant and a Participating Company, which
breach is not cured pursuant to the terms of such agreement; or (vii) the
Participant’s commission or conviction (including any plea of guilty or nolo
contendere) of any criminal act involving fraud, dishonesty, misappropriation or
moral turpitude, or which impairs the Participant’s ability to perform his or
her duties with a Participating Company. For purposes of this Agreement, whether
or not an event giving rise to “Cause” occurs will be determined by the Board in
its sole discretion.
(b)    “Participating Company” shall mean the Company or any of its parents or
Subsidiaries.
Section 1.2    Incorporation of Terms of Plan. The RSUs and the shares of Class
B Common Stock issued to Participant hereunder (“Shares”) are subject to the
terms and conditions set forth in this Agreement and the Plan, which is
incorporated herein by reference. In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan shall control.
ARTICLE II.    
AWARD OF RESTRICTED STOCK UNITS AND DIVIDEND EQUIVALENTS
Section 2.1    Award of RSUs and Dividend Equivalents
(a)    In consideration of Participant’s past and/or continued employment with
or service to a Participating Company and for other good and valuable
consideration, effective as of the grant date set forth in the Grant Notice (the
“Grant Date”), the Company has granted to Participant the number of RSUs set
forth in the Grant Notice, upon the terms and conditions set forth in the Grant
Notice, the Plan and this Agreement, subject to adjustment as provided in
Section 12.2 of the Plan. Each RSU represents the right to receive one Share at
the times and subject to the conditions set forth herein. However, unless and
until the RSUs have vested, Participant will have no right to the payment of any
Shares subject thereto. Prior to the actual delivery of any Shares, the RSUs
will represent an unsecured obligation of the Company, payable only from the
general assets of the Company.
(b)    The Company hereby grants to Participant an Award of Dividend Equivalents
with respect to each RSU granted pursuant to the Grant Notice for all ordinary
cash dividends that are paid to all or substantially all holders of the
outstanding Shares between the Grant Date and the date when the applicable RSU
is distributed or paid to Participant or is forfeited or expires. The Dividend
Equivalents for each RSU shall be equal to the amount of cash that is paid as a
dividend on one Share. All such Dividend Equivalents shall be credited to
Participant and be deemed to be reinvested in additional RSUs as of the date of
payment of any such dividend based on the Fair Market Value of a Share on such
date. Each additional RSU that results from such deemed reinvestment of Dividend
Equivalents granted hereunder shall be subject to the same vesting, distribution
or payment, adjustment and other provisions that apply to the underlying RSU to
which such additional RSU relates.
Section 2.2    Vesting of RSUs and Dividend Equivalents.
Subject to Participant’s continued employment with or service to a Participating
Company on each applicable vesting date and subject to the terms of this
Agreement, the RSUs shall vest in such amounts and at such times as are set
forth in the Grant Notice. Each additional RSU that results from deemed
reinvestments of Dividend Equivalents pursuant to Section 2.1(b) shall vest
whenever the underlying RSU to which such additional RSU relates vests.
Section 2.3    
(a)    Distribution or Payment of RSUs. Participant’s RSUs shall be distributed
in Shares (either in book-entry form or otherwise) as soon as administratively
practicable following the vesting of the applicable RSU pursuant to  Section
2.2, and, in any event, within sixty (60) days following such vesting (for the
avoidance of doubt, this deadline is intended to comply with the “short-term
deferral” exemption from Section 409A). Notwithstanding the foregoing, the
Company may delay a distribution or payment in settlement of RSUs if it
reasonably determines that such payment or distribution will violate federal
securities laws or any other Applicable Law, provided that such distribution or
payment shall be made at the earliest date at which the Company reasonably
determines that the making of such distribution or payment will not cause such
violation, as required by Treasury Regulation Section 1.409A-2(b)(7)(ii), and
provided further that no payment or distribution shall be delayed under this
Section 2.3(a) if such delay will result in a violation of Section 409A.
(b)    All distributions shall be made by the Company in the form of whole
Shares, and any fractional share shall be distributed in cash in an amount equal
to the value of such fractional share determined based on the Fair Market Value
as of the date immediately preceding the date of such distribution.
Section 2.4    Conditions to Issuance of Certificates. The Company shall not be
required to issue or deliver any certificate or certificates for any Shares or
to cause any Shares to be held in book-entry form prior to the fulfillment of
all of the following conditions: (a) the admission of the Shares to listing on
all stock exchanges on which such Shares are then listed, (b) the completion of
any registration or other qualification of the Shares under any state or federal
law or under rulings or regulations of the Securities and Exchange Commission or
other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable, (c) the obtaining of any
approval or other clearance from any state or federal governmental agency that
the Administrator shall, in its absolute discretion, determine to be necessary
or advisable, (d) the receipt by the Company of full payment for such Shares,
which may be in one or more of the forms of consideration permitted under
Section 2.5, and (e) the receipt of full payment of any applicable withholding
tax in accordance with Section 2.5 by the Participating Company with respect to
which the applicable withholding obligation arises.
Section 2.5    Tax Withholding. Notwithstanding any other provision of this
Agreement:
(a)    The Company or any other Participating Company, as applicable, have the
authority to deduct or withhold, or require Participant to remit to the
applicable Participating Company, an amount sufficient to satisfy any applicable
federal, state, local and foreign taxes (including the employee portion of any
FICA obligation) required by Applicable Law to be withheld with respect to any
taxable event arising pursuant to this Agreement. A Participating Company may
withhold or Participant may make such payment in one or more of the forms
specified below:
(i)    by cash or check made payable to the Participating Company with respect
to which the withholding obligation arises;
(ii)    by the deduction of such amount from other compensation payable to
Participant;
(iii)    with respect to any withholding taxes arising in connection with the
distribution of the RSUs, with the consent of the Administrator, by requesting
that the Participating Companies withhold a net number of vested Shares
otherwise issuable pursuant to the RSUs having a then current Fair Market Value
not exceeding the amount necessary to satisfy the withholding obligation of the
Participating Companies based on the maximum statutory withholding rates in
Participant’s applicable jurisdictions for federal, state, local and foreign
income tax and payroll tax purposes that are applicable to such taxable income;
(iv)    with respect to any withholding taxes arising in connection with the
distribution of the RSUs, with the consent of the Administrator, by tendering to
the Company vested Shares held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
then current Fair Market Value not exceeding the amount necessary to satisfy the
withholding obligation of the Participating Companies based on the maximum
applicable statutory withholding rates in Participant’s applicable jurisdictions
for federal, state, local and foreign income tax and payroll tax purposes that
are applicable to such taxable income;
(v)    with respect to any withholding taxes arising in connection with the
distribution of the RSUs, through the delivery of a notice that Participant has
placed a market sell order with a broker acceptable to the Company with respect
to Shares then issuable to Participant pursuant to the RSUs, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Participating Company with respect to which the withholding obligation
arises in satisfaction of such withholding taxes; provided that payment of such
proceeds is then made to the Company or other applicable Participating Company
at such time as may be required by the Administrator, but in any event not later
than the settlement of such sale; or
(vi)    in any combination of the foregoing.
(b)    With respect to any withholding taxes arising in connection with the
RSUs, in the event Participant fails to provide timely payment of all sums
required pursuant to Section 2.5(a), the Company shall have the right and
option, but not the obligation, to treat such failure as an election by
Participant to satisfy all or any portion of Participant’s required payment
obligation pursuant to  Section 2.5(a)(ii) or  Section 2.5(a)(iii) above, or any
combination of the foregoing as the Company may determine to be appropriate. The
Company shall not be obligated to deliver any certificate representing Shares
issuable with respect to the RSUs to, or to cause any such Shares to be held in
book-entry form by, Participant or his or her legal representative unless and
until Participant or his or her legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state, local and foreign
taxes applicable with respect to the taxable income of Participant resulting
from the vesting or settlement of the RSUs or any other taxable event related to
the RSUs.
(c)    In the event any tax withholding obligation arising in connection with
the RSUs will be satisfied under Section 2.5(a)(iii), then the Company may elect
to instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Participant’s behalf a whole number of Shares from those
Shares then issuable to Participant pursuant to the RSUs as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
tax withholding obligation and to remit the proceeds of such sale to the
Participating Company with respect to which the withholding obligation arises.
Participant’s acceptance of this Award constitutes Participant’s instruction and
authorization to the Company and such brokerage firm to complete the
transactions described in this Section 2.5(c), including the transactions
described in the previous sentence, as applicable. The Company may refuse to
issue any Shares in settlement of the RSUs to Participant until the foregoing
tax withholding obligations are satisfied, provided that no payment shall be
delayed under this Section 2.5(c) if such delay will result in a violation of
Section 409A.
(d)    Participant is ultimately liable and responsible for all taxes owed in
connection with the RSUs, regardless of any action the Company or any other
Participating Company takes with respect to any tax withholding obligations that
arise in connection with the RSUs. No Participating Company makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or payment of the RSUs or the subsequent
sale of Shares. The Participating Companies do not commit and are under no
obligation to structure the RSUs to reduce or eliminate Participant’s tax
liability.
Section 2.6    Rights as Stockholder. Neither Participant nor any Person
claiming under or through Participant will have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder
unless and until certificates representing such Shares (which may be in
book-entry form) will have been issued and recorded on the records of the
Company or its transfer agents or registrars and delivered to Participant
(including through electronic delivery to a brokerage account). Except as
otherwise provided herein, after such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to such Shares, including, without limitation, the right to receipt of
dividends and distributions on such Shares.
Section 2.7    Restrictive Covenants. The Participant hereby acknowledges and
agrees that he or she is a party to an agreement related to proprietary rights,
confidentiality and restrictive covenants by and between Participant and the
Company (the “Restrictive Covenant Agreement”), which is incorporated herein by
reference, and that such agreement remains in full force and effect. In the
event the Participant materially breaches the Restrictive Covenant Agreement or
any other written covenants between such Participant and any Participating
Company, the Participant shall immediately forfeit any and all RSUs and Dividend
Equivalents granted under this Agreement (whether or not vested), and
Participant’s rights in any such RSUs and Dividend Equivalents shall lapse and
expire.


ARTICLE III.    
OTHER PROVISIONS
Section 3.1    Administration. The Administrator shall have the power to
interpret the Plan, the Grant Notice and this Agreement and to adopt such rules
for the administration, interpretation and application of the Plan, the Grant
Notice and this Agreement as are consistent therewith and to interpret, amend or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Administrator will be final and binding upon
Participant, the Company and all other interested Persons. To the extent
allowable pursuant to Applicable Law, no member of the Committee or the Board
will be personally liable for any action, determination or interpretation made
with respect to the Plan, the Grant Notice or this Agreement.
Section 3.2    RSUs Not Transferable. The RSUs may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution, unless and until the Shares underlying the RSUs have been
issued, and all restrictions applicable to such Shares have lapsed. No RSUs or
any interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
Notwithstanding the foregoing, with the consent of the Administrator, the RSUs
may be transferred to Permitted Transferees, pursuant to any such conditions and
procedures the Administrator may require.
Section 3.3    Adjustments. The Administrator may accelerate the vesting of all
or a portion of the RSUs in such circumstances as it, in its sole discretion,
may determine. Participant acknowledges that the RSUs and the Shares subject to
the RSUs are subject to adjustment, modification and termination in certain
events as provided in this Agreement and the Plan, including Section 12.2 of the
Plan.
Section 3.4    Notices. Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
3.4, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.
Section 3.5    Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.
Section 3.6    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
Section 3.7    Conformity to Securities Laws. Participant acknowledges that the
Plan, the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws, including, without limitation, the
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to Applicable Law. To the extent
permitted by Applicable Law, the Plan, the Grant Notice and this Agreement shall
be deemed amended to the extent necessary to conform to Applicable Law.
Section 3.8    Amendment, Suspension and Termination. To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator or the Board, provided that, except as may otherwise be provided
by the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the RSUs in any material way without the prior
written consent of Participant.
Section 3.9    Successors and Assigns. The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer set forth in Section 3.2 and the Plan, this
Agreement shall be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.
Section 3.10    Limitations Applicable to Section 16 Persons. Notwithstanding
any other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the RSUs (including RSUs that result
from the deemed reinvestment of Dividend Equivalents), the Dividend Equivalents,
the Grant Notice and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by Applicable Law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.
Section 3.11    Not a Contract of Employment. Nothing in this Agreement or in
the Plan shall confer upon Participant any right to continue to serve as an
employee or other service provider of any Participating Company or shall
interfere with or restrict in any way the rights of any Participating Company,
which rights are hereby expressly reserved, to discharge or terminate the
services of Participant at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in a written agreement
between a Participating Company and Participant.
Section 3.12    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.
Section 3.13    Section 409A. This Award is not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A.
However, notwithstanding any other provision of the Plan, the Grant Notice or
this Agreement, if at any time the Administrator determines that this Award (or
any portion thereof) may be subject to Section 409A, the Administrator shall
have the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other Person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.
Section 3.14    Agreement Severable. In the event that any provision of the
Grant Notice or this Agreement is held invalid or unenforceable, such provision
will be severable from, and such invalidity or unenforceability will not be
construed to have any effect on, the remaining provisions of the Grant Notice or
this Agreement.
Section 3.15    Limitation on Participant’s Rights. Participation in the Plan
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the RSUs and
Dividend Equivalents.
Section 3.16    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.
Section 3.17    Broker-Assisted Sales. In the event of any broker-assisted sale
of Shares in connection with the payment of withholding taxes as provided in
Section 2.5(a)(iii) or Section 2.5(a)(v): (a) any Shares to be sold through a
broker-assisted sale will be sold on the day the tax withholding obligation
arises or as soon thereafter as practicable; (b) such Shares may be sold as part
of a block trade with other participants in the Plan in which all participants
receive an average price; (c) Participant will be responsible for all broker’s
fees and other costs of sale, and Participant agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale; (d) to the extent the proceeds of such sale exceed the applicable tax
withholding obligation, the Company agrees to pay such excess in cash to
Participant as soon as reasonably practicable; (e) Participant acknowledges that
the Company or its designee is under no obligation to arrange for such sale at
any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the applicable tax withholding obligation; and (f) in the
event the proceeds of such sale are insufficient to satisfy the applicable tax
withholding obligation, Participant agrees to pay immediately upon demand to the
Company or other Participating Company with respect to which the withholding
obligation arises an amount in cash sufficient to satisfy any remaining portion
of the Company’s or such other applicable Participating Company’s withholding
obligation.
* * * * *








US-DOCS\111439344.3